DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on September 15, 2022 (“September 2022 Response”) which contains, inter alia, claim amendments (“September 2022 Claims”) and “REMARKS” (“September 2022 Remarks”).
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swamidurai (US 10,783,545 B2)(“Swamidurai”) in view of Chavarria et al. (US 2015/0134438 A1)(“Chavarria”) and further in view of Zimmerman et al. (US 2020/0005283 A1)(“Zimmerman”).

As to Claim 1, Swamidurai discloses a computer-implemented method comprising: 
receiving, by a processor (transaction network 101) via a first application programming interface (API)(“UI,” C.6, L.36), data related to a specific transaction (“request to redeem reward points for a cryptocurrency,” C.11, L.2-3) completed by an individual (“transaction network 101 may authorize and settle payment transactions; maintain transaction account member databases, accounts receivable databases, accounts payable databases, or the like; and issue reward points based on settled transactions (e.g., transaction account holders may earn a specified numbers of reward points based on the monetary value of each transaction, such as, for example, 1 reward point for each dollar of the transaction).” C.5, L.37-64); 
initiating, by the processor and based at least on part on determining that the transaction is eligible for the cryptocurrency reward (step 408, “Rewards portal 110 may compare the user points balance to the reward points redemption amount to ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67), a purchase of cryptocurrency (after step 410, “In response to determining in step 412 that there is not pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising a fiat currency value and the user blockchain wallet address” C.12, L.45-49) in an amount based at least in part on (1) a market price of the cryptocurrency (“[d]ata transfers…13-20 seconds…” C.3, L.16-28, “Based on the monetary value of the reward points redemption amount, cryptocurrency exchange system 130 may use the current market price of the cryptocurrency type” C.12, L.40-43) and (2) the reward amount associated with the specific transaction (“convert the reward points to a monetary value (e.g., a fiat currency) and interact with a cryptocurrency exchange API to purchase cryptocurrency based on the monetary value.” C.3, L.9-13), the initiating including sending a purchase instruction (“transmit the cryptocurrency purchase request comprising” C.12, L.48) to a first exchange (“interact with a cryptocurrency exchange API to purchase cryptocurrency based on the monetary value” C.3, L.9-15); 
recording, by the processor, the purchase in a digital ledger (“complete the purchase and write the purchase to a cryptocurrency blockchain network,” C.3, L.12-14, “The blockchain may be a distributed ledger…” C.8, L.47-57); 
based at least in part on the redemption criterion of the cryptocurrency being met (ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67), sending, by the processor, a transfer instruction to a second exchange via a second application programming interface (API)(“transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410)” C.12, L.5-7, “transmits a cryptocurrency purchase request to exchange API 170 (step 414)... may select the exchange API…” C.12, L.24-30, it is noted that exchange API 170 may comprise many exchanges: “exchange API 170 may comprise a cryptocurrency exchange such as BITSTAMP ®, BITSQUARE®, CEX.IO®, COINBASE®, Coinsquare, Gemini, Kraken, POLONIEX®, and/or any other desired cryptocurrency exchange,” and various connected APIs, see C.7, L.67-11); 
verifying, by the processor, that the cryptocurrency has been transferred to the individual for the specific transaction by completing a call to the second exchange through the second API (“native application to make API calls to interact with the blockchain” C.8, L.46-47, “in response to exchange API 170 completing the cryptocurrency purchase, exchange API 170 returns the transaction link to cryptocurrency exchange system 130 (step 418),” C.13, L.30-33, C.8, 4-11); and 
indicating, by the processor and in a profile associated with the individual, that the transfer was completed successfully based at least in part on receiving an acknowledgement (the transaction link) from the second exchange responsive to the call (“a user may access rewards portal 110, via user terminal 105, to view completed cryptocurrency redemption requests and to access transaction links associated with each completed request.” C.13, L.39-43).
Swamidurai does not directly disclose
a second exchange via a second application programming interface (API) performing some of the steps of the first exchange and the first API;
receiving, by the processor, via the first application programming interface (API), data related to a specific transaction completed by an individual using a payment card;
determining, by the processor, that the specific transaction is eligible for the cryptocurrency reward;
based at least in part on the specific transaction being eligible for the cryptocurrency reward, calculating, by the processor, a reward amount due to the individual based at least in part on a value of the specific transaction separate from other transactions made utilizing the payment card,
in the initiating, the purchase of cryptocurrency is in an amount based at least in part on a market price of the cryptocurrency at or near a time at which the specific transaction was completed, and
determining, by the processor, after recording the purchase, that a redemption criterion of the cryptocurrency has been met.
Chavarria teaches
receiving, data related to a specific transaction completed by an individual using a payment card (“A cardholder presents a card (e.g., payment card such as a credit card, debit card, gift card, or prepaid card) as payment” [0019], and [0021]),
determining, by a processor, that the specific transaction is eligible for a reward (“After the purchase is authorized (block 120), an estimate of the rewards accrued due to the transaction is generated (block 230).” [0021], and [0023]),
determining, by the processor, after recording the purchase (“data regarding the card and the transaction are used to authorize the transaction (block 120), and the transaction is batched with other transactions from that day (block 130).” [0017]), that a redemption criterion has been met (“reconciliation at the end of the month,” [0028]),
based at least in part on the specific transaction being eligible for the reward, calculating, by the processor, a reward amount due to the individual based at least in part on a value of the specific transaction separate from other transactions made utilizing the payment card (“After the purchase is authorized (block 120), an estimate of the rewards accrued due to the transaction is generated (block 230).” [0021], “The estimate is generated prior to clearance of the card transaction and is based on at least the amount of the transaction and the retrieved set of reward parameters.” [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swamidurai by the features of Chavarria, and in particular to include in Swamidurai, the features of 
receiving, (as applied to the processor, via the first application programming interface (API) of Swamidurai), data related to a specific transaction completed by an individual using a payment card,
determining, by the processor, that the specific transaction is eligible for a reward (as applied to the cryptocurrency reward of Swamidurai),
determining, by the processor, after recording the purchase, that a redemption criterion (as applied to the redemption criterion of the cryptocurrency of Swamidurai) has been met, and
based at least in part on the specific transaction being eligible for the reward (as applied to the cryptocurrency reward of Swamidurai), calculating, by the processor, a reward amount due to the individual based at least in part on a value of the specific transaction separate from other transactions made utilizing the payment card,
as taught by Chavarria.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to ensure “fast, accurate estimation rewards earned from card transactions” (Chavarria, [0001]).

Zimmerman teaches that the acquisition of cryptocurrency is in an amount based at least in part on a market price of the cryptocurrency at or near a time at which the specific transaction was completed (“refund amount is…the current value of the cryptocurrency at the time of purchase” [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swamidurai/Chavarria combination by the features of Zimmerman, and in particular to include in the initiating of the purchase of cryptocurrency step of the Swamidurai/Chavarria combination, the features of the cryptocurrency being in an amount based at least in part on a market price of the cryptocurrency at or near a time at which the specific transaction was completed, as taught by Zimmerman.
A person having ordinary skill in the art would have been motivated to combine these features because as Zimmerman recognizes “[t]he exchange value of cryptocurrency can fluctuate substantially day over day and even intraday” ([0002]) and doing so would “benefit[s] the customer because if the cryptocurrency goes down in value from the time of original purchase [to the time of the refund], under such a policy the customer will receive more cryptocurrency” ([0035]).

As to Claim 2, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above. Swamidurai further discloses wherein determining that the specific transaction is eligible for the cryptocurrency reward comprises: parsing the data (C.12, L.10).
Swamidurai does not directly disclose but Chavarria teaches
to identify a code representing with a merchant involved in the specific transaction; and determining the code corresponds to an entry in a list of codes associated with merchants previously determined to be eligible for rewards (“determining a merchant category code corresponding to the merchant identifier, wherein at least one of the reward parameters in the matched set of reward parameters is dependent on the merchant category code” Claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swamidurai/Chavarria/Zimmerman combination by the feature of Chavarria and in particular to include in the determining that the specific transaction is eligible for the cryptocurrency reward of Swamidurai in the Swamidurai/Chavarria/Zimmerman combination, the feature of to identify a code representing a merchant involved in the specific transaction; and determining the code corresponds to an entry in a list of codes associated with merchants previously determined to be eligible for rewards, as taught by Chavarria.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide an added layer of security to the transaction.

As to Claim 3, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above. Swamidurai further discloses wherein the transfer instruction specifies that the cryptocurrency reward should be transferred from a first digital wallet associated with a rewards service to a second digital wallet associated with the individual (“Exchange API 170 completes the cryptocurrency purchase request and writes the transfer data to blockchain network 160 (step 416). In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address (e.g., determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address” C.13, L.1-12).

As to Claim 4, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above. Swamidurai further discloses identifying a first digital wallet (transaction network blockchain wallet address) associated with a rewards service in which the cryptocurrency reward is stored (C.13, L.6); identifying a second digital wallet associated with the individual (user blockchain wallet 107); and generating the transfer instruction that specifies an address of the first digital wallet (“transaction network blockchain wallet address” C.13, L.6), an address of the second digital wallet (“user blockchain wallet address” C.13, L.5), and the cryptocurrency reward (“Exchange API 170 completes the cryptocurrency purchase request and writes the transfer data to blockchain network 160 (step 416). In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address ( e.g., determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address” C.13, L.1-12).

As to Claim 5, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above. Swamidurai further discloses wherein the digital ledger includes a separate entry for individual purchases, individual transfers, and individual disbursements of the cryptocurrency initiated by the processor (“The blockchain may comprise a ledger of blocks that are interconnected by reference to the previous block. The blocks can hold cryptocurrency transfer data and/or other information as desired. Each block may link to the previous block and may include a timestamp. When implemented in support of the cryptocurrency platform, the blockchain may serve as an immutable log for cryptocurrency transactions.” C.8, L.50-57, “transaction network blockchain wallet 237 may retrieve the transaction data to track the prepurchased cryptocurrency transaction” C.9, L.53-55).

As to Claims 6 and 14, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above.  Swamidurai further discloses determining that the redemption criterion of the cryptocurrency has been met (ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67).  Swamidurai does not directly disclose but Chavarria teaches wherein determining that the redemption criterion has been met comprises determining/establishing that an item purchased in the specific transaction has not been returned within a predetermined interval of time (“e.g., reconciliation at the end of the month. Estimates may also be modified based on post-clearance events, such as returns. For example, if a cardholder buys a book with a rewards card and earns 50 points, the estimate of the accrued rewards is generated based on information available during the authorization process” [0028]).


As to Claim 7, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above. Swamidurai further discloses wherein the first exchange and second exchange are associated (C.7, L.59-67, C.8, L.1-11 discloses that exchange API 170 can be singular or a plurality of connected exchange APIs).

As to Claim 8, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above. Swamidurai further discloses monitoring conditions associated with the specific transaction until the redemption criterion of the cryptocurrency has been met (“Rewards portal 110 may be configured to retrieve and update data in rewards database 115, in response to changes in user reward points (e.g., reward points earned, reward points spent, redeemed, transferred, etc.), in response to receiving cryptocurrency registration data, or the like,” C.6, L.60-64, “updates a…balance,” C.11, L.59-62, “system may also acquire updated country currency conversion rates or updated rewards program value, prior to converting the points,” C.12, L.57-59, “For example, on an ETHEREUM®-based network, a new data entry may become available within about 13-20 seconds as of the writing. On a HYPERLEDGER® Fabric 1.0 based platform, the duration is driven by the specific consensus algorithm that is chosen, and may be performed within seconds.” C.3, L.21-28).


As to Claim 9, Swamidurai discloses a system comprising:
one or more processors (“one or more processors,” C.16, L.4-5); and
non-transitory computer-readable medium (“main memory” C.16, L.16) storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations (C.16, L.30-32) comprising: 
determining a reward amount due to the cardholder for completing a transaction (“transaction network 101 may authorize and settle payment transactions; maintain transaction account member databases, accounts receivable databases, accounts payable databases, or the like; and issue reward points based on settled transactions (e.g., transaction account holders may earn a specified numbers of reward points based on the monetary value of each transaction, such as, for example, 1 reward point for each dollar of the transaction).” C.5, L.37-64) based on (i) the value (“earn a specified numbers of reward points based on the monetary value of each transaction…” C.5, L.60-65) and (ii) a rewards criterion (“Rewards portal 110 may compare the user points balance to the reward points redemption amount to ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67); 
based at least in part on the rewards criterion being met, allocating cryptocurrency used as a cryptocurrency reward in an amount based at least in part on (1) a market price of the cryptocurrency (“[d]ata transfers…13-20 seconds…” C.3, L.16-28, “Based on the monetary value of the reward points redemption amount, cryptocurrency exchange system 130 may use the current market price of the cryptocurrency type” C.12, L.40-43) (2) on the reward amount associated with the specific transaction (“convert the reward points to a monetary value (e.g., a fiat currency) and interact with a cryptocurrency exchange API to purchase cryptocurrency based on the monetary value.” C.3, L.9-13);
determining that a redemption criterion associated with the cryptocurrency has been met (“user terminal 105, may be required to affirmatively accept the cryptocurrency warning before proceeding with the transfer” C.11, L.56-58); and 
based at least in part on the redemption criterion associated with the cryptocurrency being met, sending a transfer instruction to an exchange via a second application programming interface (API) (“transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410)” C.12, L.5-7, “transmits a cryptocurrency purchase request to exchange API 170 (step 414)... may select the exchange API…” C.12, L.24-30, it is noted that exchange API 170 may comprise many exchanges: “exchange API 170 may comprise a cryptocurrency exchange such as BITSTAMP ®, BITSQUARE®, CEX.IO®, COINBASE®, Coinsquare, Gemini, Kraken, POLONIEX®, and/or any other desired cryptocurrency exchange,” and various connected APIs, see C.7, L.67-11).
Swamidurai does not directly disclose
receiving, via the first application programming interface (API), data related to a specific transaction completed by a cardholder with a merchant using a payment card;
determining a value of the specific transaction based at least in part on the data;
determining a reward amount due to the cardholder for completing the specific transaction separate from other transactions made utilizing the payment card based at least in part on (i) the value and (ii) a rewards criterion, and
the allocating cryptocurrency is in an amount based at least in part on a market price of the cryptocurrency at or near a time at which the specific transaction was completed.
Chavarria teaches
receiving, data related to a specific transaction completed by a cardholder with a merchant using a payment card (“A cardholder presents a card (e.g., payment card such as a credit card, debit card, gift card, or prepaid card) as payment” [0019], and [0021]);
determining a value of the specific transaction based at least in part on the data (“After the purchase is authorized (block 120), an estimate of the rewards accrued due to the transaction is generated (block 230).” [0021], and [0023]);
determining a reward amount due to the cardholder for completing the specific transaction separate from other transactions made utilizing the payment card based at least in part on (i) the value and (ii) a rewards criterion (“After the purchase is authorized (block 120), an estimate of the rewards accrued due to the transaction is generated (block 230).” [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swamidurai by the features of Chavarria and in particular to include in Swamidurai, the features of 
receiving, via the first application programming interface (API), data related to a specific transaction completed by a cardholder with a merchant using a payment card;
determining a value of the specific transaction based at least in part on the data;
determining a reward amount due to the cardholder for completing the specific transaction separate from other transactions made utilizing the payment card based at least in part on (i) the value and (ii) a rewards criterion;
as taught by Chavarria.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to ensure “fast, accurate estimation rewards earned from card transactions” (Chavarria, [0001]).

Zimmerman teaches allocating cryptocurrency in an amount based at least in part on a market price of the cryptocurrency at or near a time at which the specific transaction was completed (“refund amount is…the current value of the cryptocurrency at the time of purchase” [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swamidurai/Chavarria combination by the features of Zimmerman, and in particular to include in the allocating step of the Swamidurai/Chavarria combination, the features of the cryptocurrency being in an amount based at least in part on a market price of the cryptocurrency at or near a time at which the specific transaction was completed, as taught by Zimmerman.
A person having ordinary skill in the art would have been motivated to combine these features because as Zimmerman recognizes “[t]he exchange value of cryptocurrency can fluctuate substantially day over day and even intraday” ([0002]) and doing so would “benefit[s] the customer because if the cryptocurrency goes down in value from the time of original purchase [to the time of the refund], under such a policy the customer will receive more cryptocurrency” ([0035]).

As to Claim 10, Swamidurai further discloses wherein the operations further comprising initiating, based at least in part on determining the redemption criterion associated with the cryptocurrency has been met, a purchase of the cryptocurrency allocated to the cardholder during a rewards cycle (“The system may convert the reward points to a monetary value (e.g., a fiat currency) and interact with a cryptocurrency exchange API to purchase cryptocurrency based on the monetary value” C.3, L.9-12, “points balance associated with the user identifier,” C.11, L.63, “The associating may occur at pre-determined intervals, periodic,” C.14, L.40-12).

As to Claim 11, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above.  Swamidurai further discloses wherein allocating the cryptocurrency comprises: initiating a purchase of the cryptocurrency allocated to the cardholder at the market price at or near the time (“transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type prior to receiving the user's redemption request. In that regard, the pre-purchased cryptocurrency can be used to complete the user's redemption request” C.8, L.61-65); storing the cryptocurrency reward in a digital wallet associated with a rewards service (C.9, L.7-17); and disbursing, the cryptocurrency to the cardholder from the digital wallet (“Exchange API 170 completes the cryptocurrency purchase request and writes the transfer data to blockchain network 160 (step 416). In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address ( e.g., determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address” C.13, L.1-12).

As to Claim 12, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above. Swamidurai further discloses parsing the data (C.12, L.10).
Swamidurai does not directly disclose but Chavarria teaches
to determine a code associated with a merchant; and determining the code corresponds to an entry in a list of codes associated with merchants previously determined to be eligible for rewards (“determining a merchant category code corresponding to the merchant identifier, wherein at least one of the reward parameters in the matched set of reward parameters is dependent on the merchant category code” Claim 13); and determining the specific transaction is eligible for the reward based at least in part on the code corresponding to the entry in the list of codes (“determining a merchant category code corresponding to the merchant identifier, wherein at least one of the reward parameters in the matched set of reward parameters is dependent on the merchant category code” Claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swamidurai/Chavarria/Zimmerman combination by the feature of Chavarria and in particular to include in the Swamidurai/Chavarria/Zimmerman combination, the features of: to determine a code associated with a merchant; and determining the code corresponds to an entry in a list of codes associated with merchants previously determined to be eligible for rewards; and determining the specific transaction is eligible for the reward (as applied to the cryptocurrency rewards of Swamidurai) based at least in part on the code corresponding to the entry in the list of codes, as taught by Chavarria.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide an added layer of security to the transaction.

As to Claim 13, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above.  Swamidurai further discloses wherein the rewards criterion is representative of a percentage established by a rewards service (“The system may also acquire updated country currency conversion rates or updated rewards program value, prior to converting the points. For example, 10 points in one system may be equivalent to 500 points in another system.” C.12, L.57-61).

As to Claim 15, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above.  Swamidurai further discloses the operations further comprising verifying that the transfer of the cryptocurrency reward has been completed by completing a call to the exchange via the second API (“native application to make API calls to interact with the blockchain” C.8, L.46-47, “in response to exchange API 170 completing the cryptocurrency purchase, exchange API 170 returns the transaction link to cryptocurrency exchange system 130 (step 418),” C.13, L.30-33, C.8, 4-11 discloses multiple APIs).

As to Claim 18, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above.  Swamidurai further discloses determining, when additional data related to additional transactions completed by the cardholder using the payment card is received (“transaction account holders may earn a specified numbers of reward points based on the monetary value of each transaction” C.5, L.61-63) and via the first API, reward amounts allocated to the cardholder throughout a rewards cycle based at least in part on varying market prices of the cryptocurrency (“The system may convert the reward points to a monetary value (e.g., a fiat currency) and interact with a cryptocurrency exchange API to purchase cryptocurrency based on the monetary value. The cryptocurrency exchange API may complete the purchase and write the purchase to a cryptocurrency blockchain network,…” C.3, L.9-14, “cryptocurrency exchange system 13 0 may use the current market price of the cryptocurrency” C.12, L.41-43).

As to Claim 19, Swamidurai discloses a computer-implemented method comprising: 
identifying a specific transaction completed by a cardholder using a payment based at least in part on data related to the specific transaction (“transaction network 101 may represent existing proprietary networks that presently accommodate transactions for credit cards, debit cards, and/or other types of transaction accounts or transaction instruments,” “transaction network 101 may authorize and settle payment transactions; maintain transaction account member databases, accounts receivable databases, accounts payable databases, or the like; and issue reward points based on settled transactions…” C.5, L.40-65, C.6, L.22-44, “transaction account holders may earn a specified numbers of reward points based on the monetary value of each transaction, such as, for example, 1 reward point for each dollar of the transaction)” C.5, L.60-65); 
allocating cryptocurrency to be used as the cryptocurrency reward (“transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type prior to receiving the user's redemption request. In that regard, the pre-purchased cryptocurrency can be used to complete the user's redemption request” C.8, L.61-65) in an amount based on a market price of the cryptocurrency (“[d]ata transfers…13-20 seconds…” C.3, L.16-28, “Based on the monetary value of the reward points redemption amount, cryptocurrency exchange system 13 0 may use the current market price of the cryptocurrency type” C.12, L.40-43) and based at least in part on the reward amount associated with the transaction (“convert the reward points to a monetary value (e.g., a fiat currency) and interact with a cryptocurrency exchange API to purchase cryptocurrency based on the monetary value.” C.3, L.9-13); and 
causing, the cryptocurrency reward to be transferred to a digital wallet associated with the cardholder (“Exchange API 170 completes the cryptocurrency purchase request and writes the transfer data to blockchain network 160 (step 416). In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address (e.g., determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address” C.13, L.1-12).
Swamidurai does not directly disclose
determining, a reward amount due to the cardholder for using the payment card to complete the specific transaction separate from other transactions made utilizing the payment card based at least in part on a value of the specific transaction and the specific transaction eligible for a cryptocurrency reward;
based at least in part on determining the specific transaction is eligible for the cryptocurrency reward, allocating the reward;
the allocating of cryptocurrency being in an amount based at least in part on a market price of the cryptocurrency at or near a time at which the specific transaction was completed.
Chavarria teaches
determining, a reward amount due to the cardholder for using the payment card to complete the specific transaction separate from other transactions made utilizing the payment card based at least in part on a value of the specific transaction (“After the purchase is authorized (block 120), an estimate of the rewards accrued due to the transaction is generated (block 230).” [0021], and [0023]) and the specific transaction eligible for a reward (based on reward parameters being met, [0023]);
based at least in part on determining the specific transaction is eligible for the reward, allocating the reward (“The estimated rewards are presented to the cardholder (block 240),… making the estimated rewards available to the cardholder” [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swamidurai by the features of Chavarria and in particular to include in Swamidurai, the features of: determining, a reward amount due to the cardholder for using the payment card to complete the specific transaction based at least in part on a value of the specific transaction separate from other transactions made utilizing the payment card and the transaction eligible for a reward (as applied to the cryptocurrency reward of Swamidurai); based at least in part on determining the specific transaction is eligible for the reward (as applied to the cryptocurrency reward of Swamidurai), allocating the reward.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to ensure “fast, accurate estimation rewards earned from card transactions” (Chavarria, [0001]).

Zimmerman teaches allocating cryptocurrency in an amount based at least in part on a market price of the cryptocurrency at or near a time at which the specific transaction was completed (“refund amount is…the current value of the cryptocurrency at the time of purchase” [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swamidurai/Chavarria combination by the features of Zimmerman, and in particular to include in the allocating step of the Swamidurai/Chavarria combination, the features of the cryptocurrency being in an amount based at least in part on a market price of the cryptocurrency at or near a time at which the specific transaction was completed, as taught by Zimmerman.
A person having ordinary skill in the art would have been motivated to combine these features because as Zimmerman recognizes “[t]he exchange value of cryptocurrency can fluctuate substantially day over day and even intraday” ([0002]) and doing so would “benefit[s] the customer because if the cryptocurrency goes down in value from the time of original purchase [to the time of the refund], under such a policy the customer will receive more cryptocurrency” ([0035]).

As to Claim 20, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above.  Swamidurai further discloses wherein the data is tokenized (data is encrypted, C.21, L.1-16), and wherein the data is received from at least one of an entity responsible for tokenizing the data or a payment processor responsible for facilitating the transaction (“transaction network 101 may represent existing proprietary networks that presently accommodate transactions for credit cards, debit cards, and/or other types of transaction accounts or transaction instruments,” C.5, L.40-65).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swamidurai in view of Chavarria and further in view of Zimmerman and Maeng (US 10,762,478 B1)(“Maeng”).

As to Claim 16, the Swamidurai/Chavarria/Zimmerman combination discloses as discussed above.  
Swamidurai further discloses the operations further comprising: verifying that the transfer of the cryptocurrency reward has been completed by: completing a call to a blockchain via a third application programming interface (API) to request a number of confirmations (“native application to make API calls to interact with the blockchain” C.8, L.46-47, “in response to exchange API 170 completing the cryptocurrency purchase, exchange API 170 returns the transaction link to cryptocurrency exchange system 130 (step 418),” C.13, L.30-33, C.8, 4-11 discloses multiple APIs), and determining the number of confirmations satisfies a threshold value (at least one transaction link is received, C.13, L.30-33).
Swamidurai does not directly disclose to request a number of confirmations, and determining the number of confirmations satisfies a threshold value.
Maeng teaches requesting a number of confirmations, and determining the number of confirmations satisfies a threshold value (“the payment recipient system may have rules that require a certain (e.g., pre-defined) number of confirmations of a transaction request in the blockchain (e.g., one confirmation in a private blockchain or six confirmations in a pubic blockchain) before approving a transaction request from a mobile wallet. The payment recipient system may send the transaction request to the blockchain and wait for the required number of confirmations before confirming the transaction request” C.7, L.17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swamidurai/Chavarria/Zimmerman combination by the features of Maeng, and in particular to include in the feature of verifying that the transfer of the cryptocurrency reward has been completed of the Swamidurai/Chavarria/Zimmerman combination, the feature of: to request a number of confirmations, and determining the number of confirmations satisfies a threshold value, as taught by Maeng.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide an added layer of security to the transaction.

As to Claim 17, the Swamidurai/Chavarria/Zimmerman/Maeng combination discloses as discussed above.  Maeng teaches indicating in a profile associated with the cardholder that the transfer was completed successfully (update in wallet, C.5, L.1-6) based at least in part on the number of confirmations satisfying the threshold value (“the payment recipient system may have rules that require a certain (e.g., pre-defined) number of confirmations of a transaction request in the blockchain (e.g., one confirmation in a private blockchain or six confirmations in a pubic blockchain) before approving a transaction request from a mobile wallet. The payment recipient system may send the transaction request to the blockchain and wait for the required number of confirmations before confirming the transaction request” C.7, L.17-25).
Response to Arguments
Applicant’s arguments in the remarks filed in the September 2022 Remarks have been fully considered and addressed below.
On pages 8-9 of the September 2022 Remarks, Applicant argues that “the combination of Swamidurai, Chavarria, and Zimmerman does not teach or suggest at least ‘based at least in part on the specific transaction being eligible…’ as amended claim 1 recites.  To start, Applicant herein amends claim 1 to clarify that the cryptocurrency reward to be provided is calculated and provided to the user at issue for the specific transaction that was conducted and separate from other transactions that the user may have engaged in. … Indeed, Swamidurai and Chavarria do not teach or suggest the provision of per-transaction cryptocurrency rewards to users, opting instead of the provision of rewards at the end of a billing cycle or when user points accumulate.  Applicant also respectfully notes that Zimmerman does not remedy the deficiencies of Swamidurai and Chavarria discussed above.”  The Examiner respectfully disagrees.  Although Applicant has amended the claims by adding the word specific to the word transaction, the claim language is still broad enough under the broadest reasonable interpretation, to encompass the scope of the applied citations.  For example, the first limitation of Claim 1 recites in part “data related to a specific transaction.”  However, the data related to all transactions is also related to the data related to a specific transaction.  Furthermore, Chavarria teaches the concept of rewards conferred on a per-transaction basis.  For example, Chavarria teaches receiving, data related to a specific transaction completed by an individual using a payment card (“A cardholder presents a card (e.g., payment card such as a credit card, debit card, gift card, or prepaid card) as payment” [0019], and [0021]), determining, by a processor, that the specific transaction is eligible for a reward (“After the purchase is authorized (block 120), an estimate of the rewards accrued due to the transaction is generated (block 230).” [0021], and [0023]).  Yet further, Zimmerman teaches that same concept (“at or near a time at which the specific transaction was completed” (“refund amount is…the current value of the cryptocurrency at the time of purchase” [0035])).  Therefore, the combination of Swamidurai, Chavarria, and Zimmerman as set forth in this rejection reads on the claims.
On pages 9-10 of the September 2022 Remarks, Applicant argues that “Applicant has amended claim 1 to recite that the redemption criteria is a criteria of the cryptocurrency at issue…. For example, the only redemption criteria mentioned in Swamidurai is ensuring that the user points balance is sufficient to complete the cryptocurrency redemption. Swamidurai, Col. 11, lines 63-67. In Chavarria, the only redemption criteria is "reconciliation at the end of the month." Chavarria, Para. [0028]. To the contrary, the present claims recite that the redemption criteria is of the cryptocurrency at issue, not a user-input related criteria or the ending of a billing cycle for the payment card at issue. Zimmerman also has no discussion on such redemption criteria.”  The Examiner respectfully disagrees.  Swamidurai discloses the redemption criterion of the cryptocurrency being met (ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67).  Applicant argues that ensuring that a points balance sufficient to complete a cryptocurrency redemption does not read on “the redemption criterion of the cryptocurrency being met” and appears to suggest that it cannot be a “user-input related criteria.”  However, nothing in the claim excludes the redemption criterion from being related to a user input.  Therefore, the argument is unpersuasive.
The remainder of Applicant’s argument rest and fall on the previous arguments made; therefore, they are found unpersuasive for the same reasons given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The cited NPL document- Shelper et al. “Experiences from the Field: Unify Rewards-A Cryptocurrency Loyalty Program.” which describes “a proof-of-concept cryptocurrency loyalty program called Unify Rewards where participants earned Ether cryptocurrency by making purchases at participating retailers.” (Abstract).
Applicant's amendment filed on September 15, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3681                                                                                                                                                                                                        December 14, 2022

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681